C. D. San Juan. Cumplimiento de contrato.-
Celebrada la vista de esta apelación fundada en *958que la corte sentenciadora cometió error al apreciar que la evidencia de la demandante no probó la existencia del con-trato cuyo cumplimiento se pide y al interpretar los artícu-los 1228, 1229 y 1245 del Código Civil: y apareciendo que la evidencia fue contradictoria sobre la existencia de dicho contrato, conflicto que fue resuelto por la corte inferior en contra de la demandante sin manifiesto error, y que en vista de • la conclusión a que llegó la corte sentenciadora no ha cometido el error que se le atribuye en el segundo motivo, se declaró sin lugar el recurso y se confirmó la sentencia apelada.
El Juez Asociado Sr. Hutchison no intervino.